Citation Nr: 0411914	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  95-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chloracne, 
including as secondary to Agent Orange exposure during 
service.

2.  Entitlement to an increased rating for arthritis of the 
left elbow, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1968 to November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. That rating decision denied service 
connection for chloracne; it also denied an increased rating 
for the veteran's service-connected left elbow disability. 

In January 1997, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board remanded this case in May 1997 for further 
development.  In addition to the issues listed on the title 
page of this action, the Board also remanded the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The Board notes that the RO granted service 
connection for PTSD in a November 2003 rating decision and 
assigned a 100 percent rating. 

The Board also notes that the veteran has apparently 
disappeared.  All RO correspondence since December 2003 has 
been returned because the veteran no longer lives at the 
address provided.  The veteran has not updated his address 
with the RO.




FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.

4.  The appellant's service-connected left elbow disability 
is manifested primarily by complaints of pain, tenderness, 
and radiographic evidence of minimal arthritic changes.  The 
left elbow lacked no more than 15 degrees' extension, and 
exhibited no less than 125 degrees' flexion with normal 
forearm pronation and supination.  


CONCLUSIONS OF LAW

1.  A skin disorder, including chloracne, was not incurred 
in, or aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service. 38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2003).

2.  The criteria for an initial evaluation in excess of 10 
percent for appellant's service-connected left elbow 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.71a, Diagnostic Code 5010, 5206, 5207 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in response to the veteran's claim, the RO sent a 
letter in April 2001 advising the veteran of the evidence 
necessary to prove his service connection and increased 
rating claims.  The letter explained VA's duty to assist, 
including what evidence VA was responsible for obtaining and 
what information or evidence the veteran was required to 
provide.  The RO described the actions it had taken to obtain 
evidence and what it had secured, and asked the veteran to 
provide additional evidence and information in support of his 
appeal.  Accordingly, the Board is satisfied that the veteran 
has received all notice required by the VCAA.  See Quartuccio 
v. Principi , 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).

In this case, although the April 2001 notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims during the ten years that his claim 
has been pending.  On page 4 of the April 2001 notice letter, 
the RO requested evidence that it still needed from the 
veteran.  Therefore, the Board finds that any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004) (holding that the Court must 
take due account of the rule of prejudicial error when 
considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court 
shall take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

With respect to the duty to assist, the claims folder 
contains service medical records, VA treatment records, 
private medical records that the veteran authorized the RO to 
obtain, and reports of VA requested medical examinations.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  In 
correspondence dated in April 2004, the veteran's 
representative did not indicate that there was anything to 
add to this appeal.  The Board finds that the RO has 
satisfied VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A.   

II. Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). Presumptive service connection for 
these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met. 38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f) (West 2002)

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam." 38 C.F.R. § 3.307 
(a)(6)(iii).

Chloracne, or other acneform disease, and porphyria cutanea 
tarda may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
either becomes manifest to a degree of 10 percent within the 
first year after the last date on which the veteran was 
exposed to Agent Orange during active service. 38 C.F.R. § 
3.307(a)(6)(ii).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2003) are also not satisfied, then the veteran's 
claim shall fail. 338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted. 
See Notice, 64 Fed.Reg. 59232 (November. 2, 1999). See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. 
Reg. 42600 (June 24, 2002).

The current medical evidence of record does show that the 
veteran suffers from a recurring skin disorder. According to 
a May 2001 VA examination report, the veteran has been 
diagnosed with as chronic photosensitive dermatosis with a 
history of exposure to Agent Orange. A review of the medical 
evidence of record does not show that the veteran had this 
disorder during service or during the first year after he 
separated from military service. 

The veteran does not have a diagnosis of chloracne or 
porphyria cutanea tarda which are the two skin disorders 
which warrant presumptive service connection on the basis of 
Agent Orange exposure under 38 C.F.R. § 3.309(e). Without 
evidence of one of the specified diseases, the preponderance 
of the evidence is against the claim for service connection 
for a skin disorder on a presumptive basis under 38 C.F.R. § 
3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994). The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the preponderance of the evidence is 
against service connection on a direct basis. The veteran 
contends that he developed a skin disorder during service. 
The Board notes, however, that the service medical records 
are negative for findings of a skin disorder.

The post-service medical evidence is negative for competent 
evidence that causally links a currently diagnosed skin 
disorder to the veteran's military service. According to a 
May 2001 VA examination report, the examiner diagnosed 
chronic photosensitive dermatosis with a history of exposure 
to Agent Orange, but did not find it causally related to any 
incident of the veteran's military service. 

The weight of the credible evidence demonstrates that the 
veteran did not develop a skin disorder during service. In 
addition, the post-service medical evidence does not show a 
causal connection between a currently diagnosed skin disorder 
and the veteran's military service. The preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

It is the duty of the [Board] as the fact finder to determine 
the credibility of the testimony and other lay evidence." 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The only 
"positive" evidence of record linking the cause of the 
veteran's skin disorder is represented by the appellant's 
uncorroborated testimony in January 1997 and written 
statements provided by him. The appellant contends that he 
developed a skin disorder as a result of service. Such lay 
assertions as to medical causation, however, are of minimal 
probative value when they are not supported by competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). As a lay person, his opinion lacks probative weight 
compared to medical evidence.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue. However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim on a direct and presumptive basis. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).

III.  An Evaluation in Excess of 10 Percent for Left Elbow 
Traumatic Arthritis

The RO has rated appellant's service-connected left elbow 
arthritis under Diagnostic Codes 5010 (traumatic arthritis).  
Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 4.71a, 
Code 5010.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under the 
Diagnostic Code 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The Board has considered the appropriateness of other 
potentially applicable Diagnostic Codes for rating the 
service-connected left elbow disability.  

Limitation of flexion of the minor forearm to 100 degrees may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 90 to 70 degrees.  A 30 
percent evaluation requires that flexion be limited to 55 
degrees.  A 40 percent evaluation requires that flexion be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Limitation of extension of the minor forearm to 45 degrees to 
60 degrees may be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that extension be limited to 75 
to 90 degrees.  A 30 percent evaluation requires that 
extension be limited to 100 degrees.  A 40 percent evaluation 
requires that extension be limited to 110 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.

A 20 percent evaluation may be assigned when flexion of the 
forearm of the minor upper extremity is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5208.

Since the clinical evidence of record reveals that 
appellant's left elbow lacked no more than 15 degrees' 
extension, and exhibited no less than 125 degrees' flexion, a 
higher evaluation would not be warranted based on Codes 5206, 
5207, or 5208.  According to a March 1999 VA examination 
report, the examiner noted that an x-ray study from the year 
before showed no definite pathology of the left elbow.  
Subsequent VA treatment records were essentially negative 
except for complaints of aches and pains associated with the 
left elbow.  The medical evidence of record supports no more 
than a 10 percent disability for the left elbow.

Additionally, Diagnostic Codes 5209-5212 are inapplicable 
because the appellant does not have any malunion, nonunion, 
or joint fracture of the elbow.  Additionally, Code 5213 is 
inapplicable, since on VA orthopedic examinations, no 
impairment of forearm supination/pronation was shown.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995) and 38 C.F.R. §§ 4.10, 4.40, and 4.45, 
pertaining to functional loss due to pain, weakness, or other 
musculoskeletal pathology.  The Board has also considered the 
appellant's contentions; however, given that the service-
connected left elbow disability has not been clinically shown 
to result in more than slight functional limitations, the 
appellant is adequately compensated for that disability by 
the 10 percent rating currently assigned, apparently based 
primarily on radiographic findings of elbow arthritis and 
minimal limitation of elbow flexion and extension.  See also 
38 C.F.R. § 4.14 (2003), which states, in pertinent part, 
"[t]he evaluation of the same disability under various 
diagnoses is to be avoided"; Brady v. Brown, 4 Vet. App. 203, 
206 (1993); and Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
Esteban, at 6 Vet. App. 262, the Court stated, "[t]he 
critical element is that none of the symptomatology for any 
one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Assigning a separate rating for the left elbow 
arthritis apart from other associated elbow symptomatology 
would constitute pyramiding, since the rating assigned under 
Diagnostic Code 5010 contemplates limitation of joint motion 
as does 5206, 5207, or 5208.  

The veteran contends that a rating in excess of 10 percent is 
warranted.  Such lay assertions as to a medical issue, 
however, are of minimal probative value when they are not 
supported by competent medical evidence. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). As a lay person, his 
opinion lacks probative weight compared to medical evidence.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected left 
elbow disability presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  38 C.F.R. § 
3.321(b)(1).  The appellant has not been frequently 
hospitalized for said disability, nor has that disability in 
and of itself markedly interfered with employment.  The 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal.


ORDER

Service connection for a skin disorder, including as a 
residual of Agent Orange exposure in service, is denied.

An evaluation in excess of 10 percent for traumatic arthritis 
of the left elbow is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



